BROWN, District Judge.
Considering that of tbe 130,000, the value of tbe Barnegat and her cargo at tbe time when tbe fire on her broke out, |28,000 was saved, tbe salvage services were unusually successful for a cotton fire. Tbe major part of tbe service, however, was performed by tbe city fire boats Havemeyer, and tbe Hew York, and by the land fire department; although tbe Adelaide probably bad her two streams playing upon tbe fire some two or three minutes before tbe hose of tbe land department was played. It was necessary also that tbe Barnegat should be removed, and that other boats which obstructed tbe approach of tbe Havemeyer should be pulled aside, to permit her to come in near where tbe Barnegat lay. Tbe services of tbe Adelaide were important, both from her getting into action first, and because she was able to play upon the side of tbe cotton wbicb tbe fire depart-, ment on shore could not reach; also for her prompt assistance in aiding tbe Havemeyer to come in as soon as possible. These were, doubtless, tbe most important parts of her special service. After the barge was prilled out into tbe stream by tbe Havemeyer, there was in reality a sufficient force without tbe Adelaide’s help. Tbe Adelaide, nevertheless, continued her service along with the very much more powerful fire boats until tbe arrival at tbe Erie basin, when she was put in charge by tbe fire boats, wbicb then left; and tbe Adelaide remained until about 11 o’clock the following day, making a continual service of nearly 12 hours in all.
The arrival, however, of such abundant means of relief, within 10 or 15 minutes at most after tbe Adelaide began her work, prevents any very large allowance to tbe Adelaide. She did not incur any material danger, nor was tbe service one of any special risk or difficulty to those engasred in it. But tbe necessity of prompt assisi*93anee in the case of fire, and the great value of She earliest ser vire in preventing such a fire from becoming very destructive, must also be considered and compensated. As respects the Ibnnngai. and her cargo, an award of SI,000, as it seems to me, will be sufficient, and just to both rsur’des under the circumstances of the case.
As respects the Montana. T think the service rendered in pulling her away should be regarded as cf a salvage character, though of the lowest possible grade. There was no fire on board of her, and the danger to which she was exposed was small, and the means of relief not difficult. I am inclined to think that the Adelaide did pull upon her, as well as up»?', ihe other two barges, and assist in removing her a few rods from (lie immediate presence of the burning barge, partly for her own safety, and partly, also, to admit the Havemeyer for the purpose of pulling the Bamegat out of the position where she was threatening all the other boats in the slip. Fifty dollars will, T think, be a sufficient award for the service rendered to the Dion rana..
The amount allowed in each case will be distributed two thirds to the owners, and the other third to the officers and crews in proportion to their wages; ihe machinist Smithy to rank as one of the crew, and to share the same as the steward. Decrees accordingly.